                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 COREY HENDERSON,                                   )
                                                    )
        Petitioner,                                 )
                                                    )
 vs.                                                )   CIVIL ACTION NO. 1:16-cv-466-TFM-B
                                                    )
 MARY COOKS,                                        )
                                                    )
        Respondent.                                 )

                          MEMORANDUM OPINION AND ORDER

       On April 10, 2019, the Magistrate Judge entered a Report and Recommendation (Doc. 15)

which recommends denial of Petitioner’s habeas petition and this action be dismissed/denied.

Plaintiff timely filed objections (Doc. 18).

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Petitioner’s objections are overruled and the Report and Recommendation

of the Magistrate Judge is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Petitioner Corey Henderson’s petition for writ of habeas

corpus (Doc 1) filed pursuant to 28 U.S.C. § 2254, is DISMISSED/DENIED and judgment shall

be entered in favor of the Respondent.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this the 18th day of June 2019.

                                                /s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE


                                               Page 1 of 1
